DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
2.	Claims 3, 4, 9, and 10 are canceled. 
3.	Claims 1, 2, 5-8, and 11-13 are currently pending and have been considered below.

Response to Arguments
4.	The 35 U.S.C. 101 rejection of claims 1, 2, 5-8, and 11-13 has been withdrawn in view of the amendment and Applicant’s response (pages 6-8).

5. 	Applicant’s arguments with respect to claims 1, 2, 5-8, and 11-13 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 103

 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 5-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuqing et al. CN 106856502A (hereinafter, Zhuqing), in view of Min et al. US 2018/0101172 (hereinafter, Min), in further view of Au et al. US 2010/0030473 (hereinafter, Au).

8.  	Regarding claim 1, Zhuqing discloses a method for processing unmanned vehicle data (page 2: remote communication between a server and a unmanned vehicle and to improve the timeliness of message transmission), comprising : 
 	storing, by an unmanned vehicle, all data generated during driving of the unmanned vehicle in a data set; wherein an acquisition time of each piece of the data is recorded in the data set (pages 5, 7: the unmanned vehicle receives a control message from the server. The unmanned vehicle drives the unmanned vehicle to perform the operation according to the control message… the status message may include one or more of information such as vehicle speed, location, orientation, power, and cargo door status, so that the server is informed of the vehicle status and react accordingly to achieve a server real-time monitoring…Further, pages 4, 12: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory may also be used to store the instructions corresponding to the unmanned vehicle control method of the unmanned vehicle);
 	receiving, by the unmanned vehicle, data acquisition indication information sent by a server (page 2:unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server); 
 	obtaining, by the unmanned vehicle, data from a data set (page 2: receiving a control message from a server; and driving an unmanned vehicle to perform an operation according to a control message. The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status. See also pages 6, 8-10); and 
 	performing, by the unmanned vehicle, at least one of: storing the data, sending the data to the server, or storing the data and sending the data to the server (page 2: The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status…Further, pages 4-5, 12: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory is used to store the instructions of the unmanned vehicle control method of the unmanned vehicle).
 (page 2: the status message includes vehicle speed, location, direction, power, cargo door status).
 	Zhuqing does not disclose:
 	 a cloud server, extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information; taking, by the unmanned vehicle, data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment information, distance information between an obstacle and the unmanned vehicle; and obtaining, by the unmanned vehicle, the target data from the data set; and performing, by the unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server; wherein the method further comprises: cleaning up, by the unmanned vehicle, the data in the data set in a condition that the data stored in the data set exceeds a preset threshold.  
 	However, Min discloses:
 	 a cloud server (Abstract: a cloud server), 	
([0056]-[0060], [0065]-[0066]: real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, 0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603). For convenience of description, it is assumed below that the driving mission is a lane change of a vehicle…To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …A trajectory of the autonomous vehicle Oi is a list of way points [Wtm, Wtm+1, . . . , and Wtn], and information on a way point may include an x coordinate and a y coordinate, which indicate a vehicle location, a vehicle heading, and a vehicle speed… [wherein] the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]. See also [0061]-[0064]), where “extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn … wherein the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle” is interpreted as equivalent to extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information,
 	determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information ([0058], [0065]: when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn ); where the time point tm and the time point tn  is interpreted as equivalent to a target time period;
 	taking, by the unmanned vehicle, data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment information, distance information between an obstacle and the unmanned vehicle ([0065]-[0066]: when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn . Here, the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol . As shown in FIG. 8A and FIG. 8B, a TTC may be calculated using a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change. Likewise, the learning section 150 may calculate TTCs TTC(Ok) and TTC(Ol) of the preceding vehicle Ok and the following vehicle Ol after the lane change using distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change…[and] where the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]), where “the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol …a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change…distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change” is/are interpreted as equivalent to data that is associated with the condition information, wherein the target data comprises: any one or more of user number, logistics information, environment information, or distance information between an obstacle and the unmanned vehicle, and 
 	obtaining, by the unmanned vehicle, the target data from the data set ([0057]-[0058], [0065]: the learning section 150 (i.e., of an autonomous or unmanned vehicle [see, 0041]) may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603)… [and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn . See also Fig. 6); and
 	performing, by the unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server ([0057], [0065], [0070]: log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data… the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …and/or storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server. See also [0073]);
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use a cloud server, extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information; taking, by the unmanned vehicle, data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment 
 	Zhuqing in view of Min does not disclose:
 	wherein the method further comprises: cleaning up, by the unmanned vehicle, the data in the data set in a condition that the data stored in the data set exceeds a preset threshold.  
 	However, Au discloses:
 	 wherein the method further comprises: cleaning up, by the unmanned vehicle, the data in the data set in a condition that the data stored in the data set exceeds a preset threshold (Abstract, [0019]: when an autonomous vehicle is moving, a fixed distance coverage area based on the range scans is saved in the history buffer. When the autonomous vehicle is stationary, range measurements are not added to the history buffer. This allows for a much more consistent estimation of the ground plane based on the fixed size area, regardless of the vehicle speed, and consequently a more accurate classification of heights of objects in the path of the vehicle. If data accumulated in the history buffer results in a variation from the predetermined fixed distance, older data is removed from the buffer so that the fixed distance can be maintained. For example, when range measurements from an input range scan are updated into the history buffer, any data outliers present in the history buffer are eliminated during each update…Further, claim 5: comparing the transformed current range scan with an immediately preceding range scan stored in the variable size buffer to determine whether the autonomous vehicle is stationary or non-stationary; computing a distance covered by the transformed current range scan and the prior range scans stored in the variable size buffer; comparing a fixed distance threshold with the distance covered; and removing one or more of the prior range scans from the variable size buffer when the distance covered is greater than the fixed distance threshold. See also [0035]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Min to use cleaning up, by the unmanned vehicle, the data in the data set in a condition that the data stored in the data set exceeds a preset threshold as taught by Au. The motivation for doing so would have been in order to manage the amount of data stored in the unmanned vehicle (Au, [0018]-[0019]).

9.  	Regarding claim 13, the claim is rejected with the same rationale as in claim 1. 

10.	Regarding claim 2, Zhuqing in view of Min in view of Au disclose the method according to claim 1, wherein the, by the unmanned vehicle, receiving data acquisition indication information sent by a cloud server as disclosed above. 
 	Zhuqing further discloses receiving, by the unmanned vehicle, the data acquisition indication information sent by the server by using an over the air (OTA) mode (pages 2, 5: unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server…the mobile communication network may include a third generation mobile communication network, a fourth generation mobile communication network, and a next generation mobile communication network). Further, Zhuqing discloses condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information (page 2: the status message includes vehicle speed, location, direction, power, cargo door status).
 	Zhuqing in view of Au does not disclose:
 	a cloud server, wherein the data comprises condition information and data information associated with the condition information.  
 	However, Min discloses:
 	 a cloud server (Abstract: a cloud server), and wherein the data comprises condition information and data information associated with the condition information 
([0057]-[0060], [0065]: real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, 0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn. Here, the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol . As shown in FIG. 8A and FIG. 8B, a TTC may be calculated using a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change. Likewise, the learning section 150 may calculate TTCs TTC(Ok) and TTC(Ol) of the preceding vehicle Ok and the following vehicle Ol after the lane change using distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change… [wherein] the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Au to use a cloud server, and wherein the data comprises condition information and data information associated with the condition information as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

Regarding claim 5, Zhuqing in view of Min in view of Au disclose the method according to claim 1, wherein the determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information as disclosed above. 
 	Zhuqing in view of Au does not disclose:
 	obtaining, by the unmanned vehicle, time information in the condition information when the current state of the unmanned vehicle meets the condition information; selecting, by the unmanned vehicle, a time point from the time information; and taking, by the unmanned vehicle, a time period from X seconds before the time point to X seconds after the time point as the target time period of the data acquisition. 
 	However, Min discloses:
 	 obtaining, by the unmanned vehicle, time information in the condition information when the current state of the unmanned vehicle meets the condition information [0056]-[0060], [0065]-[0066] discloses real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, [0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603). For convenience of description, it is 
 	selecting, by the unmanned vehicle, a time point from the time information; and taking, by the unmanned vehicle, a time period from [a given] time point to [another time point] as the target time period of the data acquisition ([0057]-[0066], Fig. 6: the learning section 150 receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle…It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane (Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604) . To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …A trajectory of the autonomous vehicle Oi is a list of way points [Wtm, Wtm+1, . . . , and Wtn], and information on a way point may include an x coordinate and a y coordinate, which indicate a vehicle location, a vehicle heading, and a vehicle speed). Zhuqing in view of Min disclose a trajectory of the autonomous vehicle at plurality of time points as disclosed above, such as detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle 0 to tn (see, [0029]). Zhuqing in view of Min in view of Au does not disclose taking X seconds before the time point to X seconds after the time point. However, taking X seconds before the time point to X seconds after the time point would have been obvious to one ordinary skill in the art based on the teaching of Zhuqing in view of Min in view of Au. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Au to use obtaining, by the unmanned vehicle, time information in the condition information when the current state of the unmanned vehicle meets the condition information; selecting, by the unmanned vehicle, a time point from the time information; and taking, by the unmanned vehicle, a time period from X seconds before the time point to X seconds after the time point as the target time period of the data acquisition as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).
 	 
12.  	Regarding claim 6, Zhuqing in view of Min in view of Au disclose the method according to claim 1, wherein the performing, by the unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server as disclosed above. 
(page 2: The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status…Further, Pages 4-5, 12: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory may also be used to store the instructions corresponding to the unmanned vehicle control method of the unmanned vehicle).
 	Zhuqing in view of Au does not disclose:
 	performing at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server.
 	However, Min discloses:
 	performing at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server ([0057], [0065], [0070]: the learning section 150 receives driving environment data and log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …and/or storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server. See also [0073]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Au to use performing at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

13.  	Regarding claim 7, Zhuqing discloses an unmanned vehicle, comprising: a memory, a processor, wherein the memory stores executable instructions for the processor; and the executable instructions, when executed by the processor, cause the processor to: 
   	store all data generated during driving of the unmanned vehicle in a data set; wherein an acquisition time of each piece of the data is recorded in the data set (pages 5, 7: the unmanned vehicle receives a control message from the server. The unmanned vehicle drives the unmanned vehicle to perform the operation according to the control message… the status message may include one or more of information such as vehicle speed, location, orientation, power, and cargo door status, so that the server is informed of the vehicle status and react accordingly to achieve a server real-time monitoring…Further, pages 4, 12: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory may also be used to store the instructions corresponding to the unmanned vehicle control method of the unmanned vehicle);
 	receive data acquisition indication information sent by a server (page 2:unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server); 
 	obtain data from a data set (page 2: receiving a control message from a server; and driving an unmanned vehicle to perform an operation according to a control message. The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status. See also pages 6, 8-10); and 
 	perform at least one of: storing the data, sending the data to the server, or storing the data and sending the data to the server (page 2: The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status…Further, pages 5, 12: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory is used to store the instructions of the unmanned vehicle control method of the unmanned aerial vehicle).
 	Further, Zhuqing discloses condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information (page 2: the status message includes vehicle speed, location, direction, power, cargo door status).
 	Zhuqing does not disclose:

 	However, Min discloses:
 	 a cloud server (Abstract: a cloud server), 	
 	extract condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information ([0056]-[0060], [0065]-[0066]: real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, 0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603). For convenience of description, it is assumed below that the driving mission is a lane change of a vehicle…To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …A trajectory of the autonomous vehicle Oi is a list of way points [Wtm, Wtm+1, . . . , and Wtn], and information on a way point may include an x coordinate and a y coordinate, which indicate a vehicle location, a vehicle heading, and a vehicle speed… [wherein] the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]. See also [0061]-[0064]), where “extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn … wherein the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle” is interpreted as equivalent to extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information,
 	determine a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information ([0058], [0065]: when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn ); where the time point tm and the time point tn  is interpreted as equivalent to a target time period;
 	take data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory ([0065]-[0066]: when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn . Here, the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol . As shown in FIG. 8A and FIG. 8B, a TTC may be calculated using a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change. Likewise, the learning section 150 may calculate TTCs TTC(Ok) and TTC(Ol) of the preceding vehicle Ok and the following vehicle Ol after the lane change using distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change…[and] where the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]), where “the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol …a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change…distances Dik and Dil between the autonomous vehicle Oi and k and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change” is/are interpreted as equivalent to data that is associated with the condition information, wherein the target data comprises: any one or more of user number, logistics information, environment information, or distance information between an obstacle and the unmanned vehicle, and 
 	obtain the target data from the data set ([0057]-[0058], [0065]: the learning section 150 (i.e., of an autonomous or unmanned vehicle [see, 0041]) may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603)… [and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn . See also Fig. 6); and
 	perform at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server ([0057], [0065], [0070]: log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data… the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …and/or storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server. See also [0073]);
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use a cloud server, extract condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; determine a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information; take data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment information, distance information between an obstacle and the unmanned vehicle; and obtain the target data from the data set; and perform at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).
 	Zhuqing in view of Min does not disclose:
 	wherein the executable instructions further cause the processor to: clean up the data in the data set in a condition that the data stored in the data set exceeds a preset threshold.  
 	However, Au discloses:
(Abstract, [0019]: when an autonomous vehicle is moving, a fixed distance coverage area based on the range scans is saved in the history buffer. When the autonomous vehicle is stationary, range measurements are not added to the history buffer. This allows for a much more consistent estimation of the ground plane based on the fixed size area, regardless of the vehicle speed, and consequently a more accurate classification of heights of objects in the path of the vehicle. If data accumulated in the history buffer results in a variation from the predetermined fixed distance, older data is removed from the buffer so that the fixed distance can be maintained. For example, when range measurements from an input range scan are updated into the history buffer, any data outliers present in the history buffer are eliminated during each update…Further, claim 5: comparing the transformed current range scan with an immediately preceding range scan stored in the variable size buffer to determine whether the autonomous vehicle is stationary or non-stationary; computing a distance covered by the transformed current range scan and the prior range scans stored in the variable size buffer; comparing a fixed distance threshold with the distance covered; and removing one or more of the prior range scans from the variable size buffer when the distance covered is greater than the fixed distance threshold. See also [0035]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Min to use clean up the data in the data set in a condition that the data stored in the data set exceeds a preset threshold as taught by Au. The motivation for doing so 

14.	Regarding claim 8, Zhuqing in view of Min in view of Au disclose the unmanned vehicle according to claim 7 as disclosed above. 
  	Zhuqing further discloses receive the data acquisition indication information sent by the server by using an over the air (OTA) mode (pages 2, 5: unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server…the mobile communication network may include a third generation mobile communication network, a fourth generation mobile communication network, and a next generation mobile communication network). Further, Zhuqing discloses condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information (page 2: the status message includes vehicle speed, location, direction, power, cargo door status).
 	Zhuqing in view of Au does not disclose:
 	a cloud server, wherein the data comprises condition information and data information associated with the condition information.  
 	However, Min discloses:
 	 a cloud server (Abstract: a cloud server), and wherein the data comprises condition information and data information associated with the condition information 
([0057]-[0060], [0065]: real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, 0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn. Here, the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol . As shown in FIG. 8A and FIG. 8B, a TTC may be calculated using a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change. Likewise, the learning section 150 may calculate TTCs TTC(Ok) and TTC(Ol) of the preceding vehicle Ok and the following vehicle Ol after the lane change using distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change… [wherein] the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]).


15.	Regarding claim 11, Zhuqing in view of Min in view of Au disclose the unmanned vehicle according to claim 7 as disclosed above. 
 	Zhuqing in view of Au does not disclose:
 	obtain time information in the condition information when the current state of the unmanned vehicle meets the condition information; select a time point from the time information; and take a time period from X seconds before the time point to X seconds after the time point as the target time period of the data acquisition. 
 	However, Min discloses:
 	 obtain time information in the condition information when the current state of the unmanned vehicle meets the condition information [0056]-[0060], [0065]-[0066] discloses real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, [0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the 
 	select a time point from the time information; and take a time period from [a given] time point to [another time point] as the target time period of the data acquisition ([0057]-[0066], Fig. 6: the learning section 150 receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle…It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane (Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604) . To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …A trajectory of the autonomous vehicle Oi is a list of way points [Wtm, Wtm+1, . . . , and Wtn], and information on a way point may include an x coordinate and a y coordinate, which indicate a vehicle location, a vehicle heading, and a vehicle speed). Zhuqing in view of Min disclose a trajectory of the autonomous vehicle at plurality of time points as disclosed above, such as detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn. Further, Au discloses the time for scanning t0 to tn (see, [0029]). Zhuqing in view of Min in view of Au does not disclose taking X seconds before the time point to X seconds after the time point. However, taking X seconds before the time point to X seconds after the time point would have been obvious to one ordinary skill in the art based on the teaching of Zhuqing in view of Min in view of Au. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Au to use obtaining, by the unmanned vehicle, time information in the condition information when the current state of the unmanned vehicle meets the condition information; selecting, by the unmanned vehicle, a time point from the time information; and taking, by the unmanned vehicle, a time period from X seconds before the time point to X seconds after the time point as the target time period of the data acquisition as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

  	Regarding claim 12, Zhuqing in view of Min in view of Au disclose the unmanned vehicle according to claim 7 as disclosed above. 
 	Zhuqing further discloses perform at least one of: storing the data, sending the data to the server, or storing the data and sending the data to the server (page 2: The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status…Further, Pages 4-5, 12: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory may also be used to store the instructions corresponding to the unmanned vehicle control method of the unmanned vehicle).
 	Zhuqing in view of Au does not disclose:
 	perform at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server.
 	However, Min discloses:
 	perform at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server ([0057], [0065], [0070]: the learning section 150 receives driving environment data and log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …and/or storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server. See also [0073]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Au to use perform at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Eyob Hagos/								
Examiner, Art Unit 2864